DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8, 10 – 15, and 17 – 20 are allowed. Claims 9, and 16 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for managing an overlay of a vision system display on a display associated with a vehicle, comprising: 
receiving, by a processor, a ground position of the vehicle that indicates a proximity of the vehicle to ground; 
determining, by the processor, whether the proximity of the vehicle to ground is less than a proximity threshold; 
based on the determining the proximity of the vehicle to ground is less than the proximity threshold, receiving, by the processor, an attitude of the vehicle; 
based on the determining the proximity of the vehicle to ground is greater than the proximity threshold, outputting a disable command to control the display to disable rendering of the overlay of the vision system display on the display; 
determining, by the processor, the attitude of the vehicle within an attitude threshold; based on the determining the attitude of the vehicle within the attitude threshold, receiving, by the processor, image data from a camera coupled to the vehicle; 
determining, by the processor, based on the image data that the image data is unobscured; and 
outputting, by the processor, [[a]]the disable command to control the display to disable the rendering of the overlay of the vision system display on the display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A system for managing an overlay of a vision system display on a display associated with a vehicle, comprising: 
at least one source of a ground position of the vehicle that indicates a proximity of the vehicle to ground and an attitude of the vehicle; 
a camera coupled to the vehicle that captures image data of an environment associated with the vehicle; the display; 
a controller in communication with the display, the at least one source and the camera, and the controller has a processor configured to:
receive the ground position of the vehicle, the attitude of the vehicle and the image data; determine, based on the ground position of the vehicle, that the ground position of the vehicle is below a proximity threshold; 
based on the determination that the ground position is below the proximity threshold, determine, based on the attitude of the vehicle, whether the attitude of the vehicle is within an attitude threshold; 
based on the determination that the attitude is outside of the attitude threshold, output a disable command to control the display to disable rendering of the overlay of the vision system display on the display; 
based on the determination that the attitude is within the attitude threshold, determine that the image data is unobscured; and 
based on the determination that the image data is unobscured, output [[a]]the disable command to control the display to disable the rendering of the overlay of the vision system display on the display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, A computer program product for processing a digital signal, comprising: 
a tangible storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method for managing an overlay of a vision system display on a display associated with a vehicle, comprising: 
receiving a ground position of the vehicle that indicates a proximity of the vehicle to ground; 
determining whether the proximity of the vehicle to ground is less than a proximity threshold; based on the determining the proximity of the vehicle to ground is less than the proximity threshold, receiving an attitude of the vehicle; 
based on the determining the proximity of the vehicle to ground is greater than the proximity threshold, outputting a disable command to control the display to disable rendering of the overlay of the vision system display on the display; 
determining the attitude of the vehicle is within an attitude threshold; based on the determining the attitude of the vehicle is within the attitude threshold, receiving infrared image data from an infrared camera coupled to the vehicle; 
receiving a position of the vehicle from a navigation system associated with the vehicle; retrieving at least one object expected in the infrared image data from a datastore associated with the vehicle based on the position of the vehicle; 
determining, based on the infrared image data and the at least one object, that the infrared image data contains the at least one object; 
based on the determining the infrared image data contains the at least one object, receiving, image data from a camera coupled to the vehicle; 
determining based on the image data that the image data is unobscured; and 
outputting [[a]]the disable command to control the display to disable the rendering of the overlay of the vision system display on the display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666